 


109 HJ 27 : Withdrawing the approval of the United States from the Agreement establishing the World Trade Organization.
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 54 
109th CONGRESS 
1st Session 
H. J. RES. 27 
[Report No. 109–100] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 2, 2005 
Mr. Sanders (for himself and Mr. Paul) introduced the following joint resolution; which was referred to the Committee on Ways and Means 
 
 
May 26, 2005 
Additional sponsors: Mr. DeFazio, Mr. Kucinich, Mr. Grijalva, Mr. Jones of North Carolina, Mr. Tancredo, Mr. Stupak, Mr. Hostettler, Mr. Duncan, and Mr. Sensenbrenner 
 
 
May 26, 2005 
Reported adversely from the Committee on Ways and Means, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
 
JOINT RESOLUTION 
Withdrawing the approval of the United States from the Agreement establishing the World Trade Organization. 
 
 
That the Congress withdraws its approval, provided under section 101(a) of the Uruguay Round Agreements Act, of the WTO Agreement as defined in section 2(9) of that Act. 
 
 
May 26, 2005 
Reported adversely from the Committee on Ways and Means, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
